Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
1. A system, comprising: an optical receiver for multi-wavelength-channel optical communication; an optical source of spontaneous emission light and a tunable optical filter connected to receive the light at an input, the tunable optical filter having a filter spectrum with spectral passbands separated by spectral notches; and an optical fiber link connecting an output of the optical filter to the optical receiver for multi- wavelength-channel optical communication, wherein the optical receiver is configured to make a measurement indicative of an optical power level in at least one of the notches or to make measurements of optical power levels in at least one of said passbands and at least one of said notches in response to the optical source transmitting the filtered light to the optical fiber link.  
8. An apparatus, comprising:4Appl. No. 16/118,882 Reply to Examiner's Action dated April 19, 2019  an optical test module including a source of spontaneous emission light and an optical filter connected to receive said spontaneous emission light from the source, the module capable of transmitting filtered spontaneous emission light from the optical filter to a first end of an optical fiber link, the filter having a filtering spectrum with optical passbands separated by optical notches, and wherein the optical test module is configured to determine an optical transmission characteristic of said optical fiber link based on a measurement, at a second end of the optical fiber link, indicative of an optical power received in one or more of the notches or indicative of an optical power received in one or more of said passbands over an optical power received in one or more of the notches received at the second end of the optical fiber link.  
Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for the indication of allowable subject matter:  
Claim 1 is allowable because the prior art of record failed to teach a system, comprising: … the tunable optical filter having a filter spectrum with spectral passbands separated by spectral notches; …wherein the optical receiver is configured to make a measurement indicative of an optical power level in at least one of the notches or to make measurements of optical power levels in at least one of said passbands and at least one of said notches in response to the optical source transmitting the filtered light to the optical fiber link.
Claim 8 is allowable because the prior art of record failed to teach an apparatus, comprising…the filter having a filtering spectrum with optical passbands separated by optical notches, and wherein the optical test module is configured to determine an optical transmission characteristic of said optical fiber link based on a measurement, at a second end of the optical fiber link, indicative of an optical power received in one or more of the notches or indicative of an optical power received in one or more of said passbands over an optical power received in one or more of the notches received at the second end of the optical fiber link.  
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID C PAYNE can be reached on (571)272-3024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HIBRET A WOLDEKIDAN/Primary Examiner, Art Unit 2637